RENDERED: DECEMBER 23, 2020; 10:00 A.M.
                NOT TO BE PUBLISHED

         Commonwealth of Kentucky
                 Court of Appeals

                   NO. 2020-CA-0068-MR


GREGORY WITHAM                                     APPELLANT


         APPEAL FROM LAWRENCE CIRCUIT COURT
v.       HONORABLE JOHN DAVID PRESTON, JUDGE
                 ACTION NO. 18-CR-00106


COMMONWEALTH OF KENTUCKY                            APPELLEE




AND                NO. 2020-CA-0069-MR



GREGORY WITHAM                                     APPELLANT


         APPEAL FROM LAWRENCE CIRCUIT COURT
v.       HONORABLE JOHN DAVID PRESTON, JUDGE
                 ACTION NO. 18-CR-00100


COMMONWEALTH OF KENTUCKY                            APPELLEE
AND                             NO. 2020-CA-0070-MR


GREGORY WITHAM                                                              APPELLANT


                 APPEAL FROM LAWRENCE CIRCUIT COURT
v.               HONORABLE JOHN DAVID PRESTON, JUDGE
                         ACTION NO. 18-CR-00102


COMMONWEALTH OF KENTUCKY                                                       APPELLEE



                                   OPINION
                           VACATING AND REMANDING

                                      ** ** ** ** **

BEFORE: GOODWINE, MCNEILL, AND L. THOMPSON, JUDGES.

GOODWINE, JUDGE: Gregory Allen Witham (“Witham”) appeals the December

23, 2019 orders of the Lawrence Circuit Court imposing a sentence of ten years’

imprisonment after voiding his pretrial diversion agreement.1 After careful review,

we vacate and remand.




1
 Witham’s pretrial diversion agreement was voided by separate orders of the court on November
15, 2019. Those orders were not identified in Witham’s notices of appeal or attached as
appendices to his briefs but were entered into the record. Record (“R.”) at 115-17.

                                            -2-
                                        BACKGROUND

                The facts in this matter are uncontested. In 2018, Witham pled guilty

to charges in three separate but related criminal cases.2 In 18-CR-00100, Witham

pled guilty to one count of possession of a controlled substance in the first degree3

and was sentenced to two years’ imprisonment. In 18-CR-00102, Witham pled

guilty to two counts of receiving stolen property under $10,000.004 and was

sentenced to five years’ imprisonment. In 18-CR-00106, Witham pled guilty to

one count of possession of a controlled substance in the first degree, one count of

tampering with physical evidence,5 and one count of resisting arrest.6 He was

sentenced to three years’ imprisonment for the possession charge, three years’

imprisonment for the tampering charge, and twelve months’ imprisonment for

resisting arrest, all to be served concurrently for a total of three years’

imprisonment. Consistent with his plea agreement, Witham was sentenced to serve




2
 The three criminal actions were considered by the circuit court jointly. As the relevant portions
of the circuit court records in the three cases are nearly identical, citations in this opinion will be
made to the record in 2020-CA-0068-MR.
3
    Kentucky Revised Statutes (“KRS”) 218A.1415, a Class D felony.
4
    KRS 514.110, a Class D felony.
5
    KRS 524.100, a Class D felony.
6
    KRS 520.090, a Class A misdemeanor.

                                                 -3-
the terms in the three cases consecutively for a total of ten years’ imprisonment,

diverted for five years.

                Witham failed to comply with the terms of his pretrial diversion

agreement by failing to report to his probation officer, failing to enroll in a

rehabilitation program, and failing to pay restitution. Based upon Witham’s non-

compliance, the parties agreed to a graduated sanction of additional jail time in

May 2019. Despite imposition of the graduated sanction, Witham again failed to

report to his probation officer. He was also charged with two counts of public

intoxication.7 The Commonwealth then sought to set aside Witham’s pretrial

diversion agreement.

                At the voidance hearing, Witham’s probation officer testified Witham

had not reported to him in more than a year and had received new misdemeanor

charges. Witham presented no witnesses but argued that his new public

intoxication charges were indicative of his untreated substance abuse problem and

requested to remain in jail until he could enter long-term residential treatment.

                In its order setting aside Witham’s pretrial diversion agreement, the

circuit court made the following findings of fact:

                Considering the evidence as a whole, the [c]ourt
                concludes as a matter of law that [Witham] has violated
                his probation in that he has failed to report to his
                probation officer, has been arrested on two misdemeanor

7
    KRS 525.100, a Class B misdemeanor.

                                            -4-
             charges, and has used controlled substances, which are
             prohibited to him. Given the history of [Witham’s]
             substance abuse, and the fact that he has completely
             failed to report to his probation officer in more than a
             year’s time on probation, the [c]ourt concludes that he is
             a danger to himself and a danger to the public because of
             his failure to so report. The [c]ourt therefore concludes
             that [Witham’s] pretrial diversion on all three cases
             should be set aside, and [Witham] sentenced
             appropriately.

R. at 117. Subsequently, Witham’s sentence of ten years’ imprisonment was

imposed. This appeal followed.


                           STANDARD OF REVIEW

             Witham’s singular argument on appeal is the circuit court abused its

discretion by failing to make the findings of fact required by KRS 439.3106(1)(a)

when it voided his pretrial diversion agreement. Witham concedes he did not

object to the circuit court’s failure to make the requisite findings below and now

requests review for palpable error.

             A palpable error which affects the substantial rights of a
             party may be considered by the court on motion for a
             new trial or by an appellate court on appeal, even though
             insufficiently raised or preserved for review, and
             appropriate relief may be granted upon a determination
             that manifest injustice has resulted from the error.




                                         -5-
RCr8 10.26. An error is palpable only where it is “clear or plain under current

law[.]” Commonwealth v. Jones, 283 S.W.3d 665, 668 (Ky. 2009) (citation

omitted).


                                            ANALYSIS

                Under KRS 533.256(2), “[i]n making a determination as to whether or

not a pretrial diversion agreement should be voided, the court shall use the same

criteria as for the revocation of probation[.]” This can only be read as an

“unqualified invocation” of the criteria for revocation of probation in KRS

439.3106. Richardson v. Commonwealth, 494 S.W.3d 495, 499 (Ky. App. 2015).

Under KRS 439.3106(1)(a), probation can be revoked “for failure to comply with

the conditions of supervision when such failure constitutes a significant risk to

prior victims of the supervised individual or the community at large, and cannot be

appropriately managed in the community[.]” Both of these findings are necessary

for a circuit court to set aside a defendant’s pretrial diversion agreement. Compise

v. Commonwealth, 597 S.W.3d 175, 180 (Ky. App. 2020) (citation omitted).

                Although Witham’s violations of supervision may be sufficient to

void his pretrial diversion agreement, the circuit court failed to make the requisite

findings under KRS 439.3106(1)(a). Instead, the circuit court simply found that



8
    Kentucky Rules of Criminal Procedure.

                                               -6-
Witham was a “danger to himself and a danger to the public” due to his failure to

report to his probation officer. R. at 117. Despite the Commonwealth’s request to

the contrary, we cannot assume the circuit court intended to find Witham to be a

significant risk to the community. Furthermore, the circuit court failed to consider

whether Witham could be appropriately managed in the community. “Because the

circuit court failed to make findings under both elements of KRS 439.3106(1), we

may not review the sufficiency of the evidence for those findings.” Price v.

Commonwealth, 534 S.W.3d 805, 807 (Ky. App. 2017) (citation omitted). The

circuit court’s failure to make the requisite findings under KRS 439.3106(1)(a)

constitutes a palpable error. On remand, upon full consideration of KRS

439.3106(1), the circuit court shall make findings as to both statutory elements

before concluding whether voiding Witham’s pretrial diversion agreement or a

lesser sanction is most appropriate.


                                   CONCLUSION

             We vacate the orders of the Lawrence Circuit Court voiding Witham’s

pretrial diversion agreement and imposing his sentence and remand this matter to

the circuit court for additional findings.

             ALL CONCUR.




                                             -7-
BRIEFS FOR APPELLANT:        BRIEF FOR APPELLEE:

Shannon Dupree               Daniel Cameron
Assistant Public Advocate    Attorney General of Kentucky
Frankfort, Kentucky
                             Courtney Kay Han
                             Assistant Attorney General
                             Frankfort, Kentucky




                            -8-